Appeals by the defendant from five judgments of the Supreme Court, Queens County (Blumenfeld, J.), all rendered August 21, 1992, convicting him of (1) attempted robbery in the second degree under Indictment No. 4285/90, (2) murder in the second degree (three counts), robbery in the first degree (three counts), and criminal possession of a weapon in the second degree under Indictment No. 7071/91, (3) robbery in the first degree, robbery in the second degree, and robbery in the third degree under Indictment No. 2432/92, (4) robbery in the first degree, robbery in the second degree, and robbery in the third degree under *483Indictment No. 2433/92, and (5) robbery in the first degree and robbery in the third degree under Indictment No. 2434/92, upon his pleas of guilty (LeVine, J., at plea under Indictment No. 4285/90), and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that his statements to the police and certain identification evidence should be suppressed and his pleas of guilty vacated because he was denied his right to counsel. The defendant’s claim of the denial of his right to counsel does not pertain to Indictment No. 4285/90, to which he had pleaded guilty before his arrest under the remaining indictments, at which arrest the alleged denial of his right to counsel occurred. Furthermore, with regard to the remaining indictments, by pleading guilty before any determination on his suppression motions, the defendant has forfeited his right to appellate review of any nonjurisdictional defects in the proceedings (see, People v Fernandez, 67 NY2d 686, 688). Pizzuto, J. P., Hart, Friedmann and Florio, JJ., concur.